DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 7/1/2021. Claims 1-23 are pending on this application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 23 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasatani et al (US20180165828) in view of Minemura et al (US20150063648).
Regarding claim 1, Sasatani teaches a method of recognizing an object, the method performed by an electronic device (abstract) and comprising: 
obtaining first sensing data from a first sensor for the object (2 in fig. 14, para. [0143]); 
obtaining second sensing data from a second sensor for the object (3 in fig. 14, para. [0143]-[0146]); 
obtaining a first object recognition reliability for the object based on the obtained first sensing data (5 and 7 in fig. 14, para. [0148]);
and obtaining a second object recognition reliability for the object based on the obtained second sensing data (7, 15, and 16 in fig. 14, para. [0148]); 
matching object information of the object recognized using the second sensing data to the first sensing data (8 in fig. 14, para. [0149]); and 


The current embodiment fails to explicitly teach comparing the obtained first object recognition reliability with the obtained second object recognition reliability;
based on the result of the comparing, matching object information of the object recognized using the second sensing data to the first sensing data.

However in a different embodiment, Minemura teaches comparing obtained first object recognition reliability with obtained second object recognition reliability (22, 32, and 50 in fig. 1A, S120-S130 in fig. 2, para. [0056]-[0057], The road shape identifying unit 50 makes the identification using the reliability levels (first reliability level and second reliability level) indicated in the information (first reliability level information and second reliability level information) received from the reliability level determining units 22 and 32 at S120. The road shape identifying unit 50 compares the first reliability level of the recognition result for the left-side road edge shape and the second reliability level of the recognition result for the left-side lane shape);
based on the result of the comparing, matching object information of an object recognized using the second sensing data to the first sensing data (para. [0056], [0060], In this instance, for example, the road shape identifying unit 50 may compare the first reliability level and the second reliability level for each of the left side and the right side. The road shape identifying unit 50 may then identify the shape, among the road edge 

It is noted that an object is defined as something that can be seen, held, or touched. In this case, the road is interpreted to be an object that can be seen and the shape of the object is identified based on the reliability from sensors 2 and 3 in fig. 1A.
Therefore taking the combined teachings of Sasatani and Minemura as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Minemura into the method of Sasatani. The motivation to combine Minemura and Sasatani would be to improve recognition accuracy in road shape (object) recognition (para. [0008] of Minemura).


Regarding claims 12 and 23, the limitations are similar is scope to claim 1 and therefore are rejected for the same reasons as stated above.


Claims 6-8, 10, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasatani et al (US20180165828) and Minemura et al (US20150063648) in view of Keun et al (KR20150068550A, referenced in IDS dated 2/6/2020).	
Regarding claim 6, the modified invention of Sasatani further teaches wherein the object information comprises at least one of object image data of the object, 
Sasatani does not explicitly mention matching location information, which is well known in the art.

However, Keun teaches that matching of the object information comprises matching at least one of the object image data, the identification information, or the location information (para. [0086]-[0087]).
The knowledge that matching location of the object information for object recognition is a desirable way to subject that would have been within the skill in the art, as evidenced by Keun for accurately detecting and recognizing the object.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known elements of matching scheme of Keun   with the well-known technique in object recognition processing of Sasatani and Minemura because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.


Regarding claim 7, the modified invention of Sasatani teaches a method wherein the object information matched to the first sensing data is distinguished from predetermined object information previously stored in the database of the first sensor (para. [0003], [0050]-[0052] of Sasatani).


Regarding claim 8, the modified invention of Sasatani a method wherein the matching of the object information comprises:
converting position information coordinates included in the object information recognized by using the second sensing data into position information coordinates for the first sensing data (para. [0007] and [0057] of Sasatani, para. [0067]-[0073] of Keun),
matching the converted position information coordinates to the first sensing data (para. [0051], [0064]-[0066] of Sasatani), and
wherein the storing of the matched object information comprises storing the matched position information coordinates (figs. 3 and 5, para. [0057] of Sasatani).


Regarding claim 10, the modified invention of Sasatani teaches a method further comprising:
obtaining environment information indicating an environment around the electronic device (para. [0036]-[0037], [0077], [0110] of Sasatani) ; and
determining a weight (parameter) of the first sensing data and a weight of the second sensing data based on the obtained environment information (para. [0132]-[0139] of Sasatani),
wherein the obtaining of the first object recognition reliability and the second object recognition reliability comprises obtaining the first object recognition reliability and 


Regarding claim 17, the limitations are similar is scope to claim 6 and therefore are rejected for the same reasons as stated above.


Regarding claim 18, the limitations are similar is scope to claim 7 and therefore are rejected for the same reasons as stated above.


Regarding claim 19, the limitations are similar is scope to claim 8 and therefore are rejected for the same reasons as stated above.


Regarding claim 21, the limitations are similar is scope to claim 10 and therefore are rejected for the same reasons as stated above.


Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasatani et al (US20180165828) and Minemura et al (US20150063648) in view of Mulukutla et al (US20180144493).	
Regarding claim 11, the modified invention of Sasatani does not explicitly mention using partial object to estimate whole object, which is well known in the art.
However Mulukutla teaches estimating a whole of the object when only a part of the object is recognized based on the second sensing data (abstract, para. [0013]); and
using the estimated whole of the object to correct the sensing data (para. [0022]-[0023], [0076]).	

The knowledge that estimating whole object by obtaining partial object is a desirable way to subject that would have been within the skill in the art, as evidenced by Mulukutla for better recognizing objects. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known elements of the object correcting scheme of Mulukutla with the well-known technique in object recognition processing of Sasatani and Minemura because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., at 417.


Regarding claim 22, the limitations are similar is scope to claim 11 and therefore are rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 2-5, 9, 13-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663